Title: To Benjamin Franklin from John Walter, 23 January 1785
From: Walter, John
To: Franklin, Benjamin


				
					Sir,
					London Jany. 23d. 1785.
				
				By your Grandson I had the Honor to transmit you a Copy of the first Letter in the Alphabet in the Mode I pursue in printing, which I hope came safe to Hand, though the Rect I am not honor’d with an Acknowledgemt. of.
				
				Several Books having been issued from my Press on various Subjects among the rest Adams on Electricity & the first Volume of a Series of Works which your Grandson was so polite to set down your Name for as a Subscriber, which is likewise honor’d by the Duk[es of] Richmond & Northumberland, Earls of Bute & Ma[nsfield] Ld. Romney Sr. Jos. Banks & about 150 other very respectable Names & I flatter myself to place his Majesty’s Name at the Head of it—
				If you will please to signify by what Conveyance I shall send You the first Vol: which is in twelves, & 17 others (of which Dr. Watts on the Improvement of the Mind will be the first) will be all in Octavo— It shall be sent to your Order by Sir Your Much Oblig’d & Obedt Servt
				
					
						John Walter.
					
					Dr. Franklin—
				
			 
				Addressed: Dr. Franklin / at Passy near / Paris
			